298 F.2d 677
112 U.S.App.D.C. 16
Delores ROBINSON, as Administratrix of the Estate of WilliamJohnson, Deceased, Appellant,v.CITY EXPRESS, INC., Appellee.
No. 16475.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 21, 1961.Decided Jan. 11, 1962.

Mr. Joseph Zitomer, Silver Spring, Md., with whom Mr. Melvin Hirshman, Washington, D.C., was on the brief, for appellant.  Mr. Denver H. Graham, Washington, D.C., with whom Mr. Albert D. Brault, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant's decedent, while attempting to cross a highway, was struck and injured by defendant's truck.  At the close of the plaintiff's evidence, the trial judge directed a verdict for the defendant.  After reviewing the record with care, and considering the evidence in the light most favorable to plaintiff, we find no error.


2
Affirmed.